       Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 1 of 14. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                   AT TOLEDO

 MARK WARD, individually and on behalf of
 similarly situated persons,

                          Plaintiff,
                                                          Case No. _________
         v.
                                                          Jury Demanded
 MIDLAND FOOD SERVICES, LLC d/b/a
 PIZZA HUT,

                      Defendant.



                     COMPLAINT FOR VIOLATION OF
               THE FAIR LABOR STANDARDS ACT OF 1938 AND
         OHIO MINIMUM WAGE PAYMENT AND COLLECTION LAW AND
                 UNJUST ENRICHMENT / QUANTUM MERUIT

       Plaintiff Mark Ward (“Plaintiff”), individually and on behalf of all other similarly situated

persons, brings this Complaint against Defendant Midland Food Services, LLC d/b/a Pizza Hut

and alleges as follows:

       1.      Defendant operates numerous Pizza Hut’s franchise stores. Defendant employs

delivery drivers who use their own automobiles to deliver pizza and other food items to their

customers. However, instead of reimbursing delivery drivers for the reasonably approximate

costs of the business use of their vehicles, Defendant uses a flawed method to determine

reimbursement rates that provides such an unreasonably low rate – beneath any reasonable

approximation of the expenses that drivers incur – that the drivers’ unreimbursed expenses cause

their wages to fall below the federal minimum wage during some or all workweeks.

       2.      Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and as a class action under the Ohio Constitution, Ohio



                                                 1
         Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 2 of 14. PageID #: 2




Const. Article II, Section 34a; R. C. 4111.01 et. seq. R.C. 4113.15 (collectively and individually,

“Ohio Wage Law”) and common law to recover unpaid minimum wages and overtime hours

owed to him and similarly situated persons employed by Defendant at its Pizza Hut stores.


                                     Jurisdiction and Venue


         3.    The FLSA authorizes court actions by private parties to recover damages for

violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

         4.    Venue in this District is proper under 28 U.S.C. § 1391 because Defendant

employed Plaintiff in this District and a substantial part of the events giving rise to the claim

herein occurred in this District.

                                                 Parties

         5.    Defendant Midland Food Services, LLC is a Foreign Limited Liability Company

doing business and registered in the state of Ohio, and may be served via its registered agent,

ACFB Incorporated, who may be served at 2300 BP Tower, 200 Public Square, Cleveland, Ohio

44114.

         6.    Plaintiff Mark Ward was employed by Defendant from February 2019 to August

2019 as a delivery driver at Defendant’s Pizza stores located in Tiffin, Ohio and within this

District.


                                       General Allegations

                                       Defendant’s Business

         7.    Defendant owns and operates numerous Pizza Hut’s franchise stores including

stores within this District and this Division.




                                                    2
        Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 3 of 14. PageID #: 3




        8.      In this capacity, Defendant Midland Food Services, LLC put the pay scheme at

issue in place, has overseen and enforced Defendant’s pay practices, and is, therefore, liable for

the violations at issue.

        9.      Defendant’s Pizza Hut stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                     Defendant’s Flawed Automobile Reimbursement Policy

        10.     Defendant requires its delivery drivers to maintain and pay for safe, legally

operable, and insured automobiles when delivering pizza and other food items.

        11.     Defendant’s delivery drivers incur costs for gasoline, vehicle parts and fluids,

repair and maintenance services, insurance, depreciation, and other expenses (“automobile

expenses”) while delivering pizza and other food items for the primary benefit of Defendant.

        12.     Defendant’s delivery driver reimbursement policy reimburses drivers on a per-

delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendant’s delivery drivers.

        13.     The result of Defendant’s delivery driver reimbursement policy is a

reimbursement of much less than a reasonable approximation of its drivers’ automobile expenses.

        14.     During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $0.545 and $0.58 per mile. Likewise, reputable companies

that study the cost of owning and operating a motor vehicle and/or reasonable reimbursement

rates, including the AAA, have determined that the average cost of owning and operating a vehicle

ranged between $0.5899 and $0.608 per mile during the same period for drivers who drive 15,000

miles per year. These figures represent a reasonable approximation of the average cost of owning

and operating a vehicle for use in delivering pizzas.

        15.     However, the driving conditions associated with the pizza delivery business cause

even more frequent maintenance costs, higher costs due to repairs associated with driving, and


                                                 3
       Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 4 of 14. PageID #: 4




more rapid depreciation from driving as much as, and in the manner of, a delivery driver.

Defendant’s delivery drivers further experience lower gas mileage and higher repair costs than

the average driver used to determine the average cost of owning and operating a vehicle described

above due to the nature of the delivery business, including frequent starting and stopping of the

engine, frequent braking, short routes as opposed to highway driving, and driving under time

pressures.

       16.     Defendant’s reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their

vehicle, and thus Defendant uniformly fail to reimburse their delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendant’s benefit.

       17.     Defendant’s systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendant such that the hourly wages it pays to Plaintiff and

Defendant’s other delivery drivers are not paid free and clear of all outstanding obligations to

Defendant.

       18.     Defendant fails to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that its drivers’ net wages are diminished beneath the federal minimum

wage requirements.

       19.     In sum, Defendant’s reimbursement policy and methodology fail to reflect the

realities of delivery drivers’ automobile expenses.


             Defendant’s Failure to Reasonably Reimburse Automobile Expenses
                             Causes Minimum Wage Violations


       20.     Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendant’s reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers’ automobile expenses throughout the recovery period, causing

systematic violations of the federal minimum wage.



                                                 4
       Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 5 of 14. PageID #: 5




       21.     Plaintiff was paid $5.33 per hour while out on delivery during his employment

with Defendant, and $8.50 while in store.

       22.     The federal minimum wage has been $7.25 per hour since July 24, 2009. The Ohio

minimum wage was $8.30 per hour in 2018, and $8.55 per hour in 2019. Ohio Const. Art. II §

34a.

       23.     During the time Plaintiff has worked for Defendant as a delivery driver, he was

not reimbursed per mile and on average drove 8 miles per delivery.

       24.     During the relevant time period, the IRS business mileage reimbursement rate

ranged between $0.545 and $0.58 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Using the lowest IRS rate ($0.545 per mile) in effect during that period as a reasonable

approximation of Plaintiff’s automobile expenses, every mile driven on the job decreased his net

wages by at least $0.545 per mile.

       25.     During his employment by Defendant, Plaintiff regularly made 3 or more

deliveries per hour. Thus, using even a conservative under-estimate of Plaintiff’s actual expenses

and damages, every hour on the job decreases Plaintiff’s net wages by at least $13.08 per hour

($0.545 per mile x 8 miles per delivery x 3 deliveries per hour).

       26.     All of Defendant’s delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.

       27.     Because Defendant paid its drivers a gross hourly wage at precisely, or at least

very close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed

automobile expenses, the delivery drivers “kicked back” to Defendant an amount sufficient to

cause minimum wage violations.


                                                 5
        Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 6 of 14. PageID #: 6




       28.     While the amount of Defendant’s actual reimbursements per delivery may vary

over time, Defendant is relying on the same flawed policy and methodology with respect to all

delivery drivers at all of its other Pizza Hut stores. Thus, although reimbursement amounts may

differ somewhat by time or region, the amounts of under-reimbursements relative to automobile

costs incurred are relatively consistent between time and region.

       29.     Defendant’s low reimbursement rates were a frequent complaint of Defendant’s

delivery drivers, which resulted in discussions with management, yet Defendant continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile

expenses.

       30.     The net effect of Defendant’s flawed reimbursement policy is that Defendant has

willfully failed to pay the federal minimum wage to its delivery drivers. Defendant thereby enjoys

ill-gained profits at the expense of its employees.


                                 Class and Collective Action Allegations

       31.     Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

similarly situated persons pursuant to 29 U.S.C. § 216(b).

       32.     The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       33.     Plaintiff, individually and on behalf of other similarly situated persons, seeks relief

on a collective basis challenging Defendant’s practice of failing to pay employees federal

minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendant’s records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

       34.     Plaintiff and all of Defendant’s delivery drivers are similarly situated in that:




                                                  6
        Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 7 of 14. PageID #: 7




             a. They have worked as delivery drivers for Defendant delivering pizza and other
                food items to Defendant’s customers.

             b. They have delivered pizza and food items using automobiles not owned or
                maintained by Defendant;

             c. Defendant required them to maintain these automobiles in a safe, legally operable,
                and insured condition;

             d. They incurred costs for automobile expenses while delivering pizzas and food
                items for the primary benefit of Defendant;

             e. They were subject to similar driving conditions, automobile expenses, delivery
                distances, and delivery frequencies;

             f. They were subject to the same pay policies and practices of Defendant;

             g. They were subject to the same delivery driver reimbursement policy that under-
                estimates automobile expenses per mile, and thereby systematically deprived of
                reasonably approximate reimbursements, resulting in wages below the federal
                minimum wage in some or all workweeks.

             h. They were reimbursed similar set amounts of automobile expenses per delivery;
                and,

             i. They were paid at or near the federal minimum wage before deducting
                unreimbursed business expenses.

       38.      Plaintiff brings Counts II and III as a class action pursuant to Fed. R. Civ. P. 23,

on behalf of himself and as the Class Representatives of the following persons (the “Class”):

          All current and former delivery drivers employed by Defendant since the date
          3 years preceding the filing of this Complaint.

       35.      The state law claims, if certified for class-wide treatment, are brought on behalf of

all similarly situated persons who do not opt-out of the Class.

       36.      The Class satisfies the numerosity standard as it consists of hundreds of persons

who are geographically dispersed and, therefore, joinder of all Class members in a single action

is impracticable.




                                                  7
        Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 8 of 14. PageID #: 8




       37.      Questions of fact and law common to the Class predominate over any questions

affecting only individual members. The questions of law and fact common to the Class arising

from Defendant’s actions include, without limitation:

                a. Whether Defendant failed to pay Class members the minimum wage required
                   by Ohio law;

                b. Whether Defendant failed to reasonably reimburse Class members for using
                   their own vehicles to deliver Defendant’ pizzas and other food items;

                c. Whether Defendant’s formula and / or methodology used to calculate the
                   payment of reimbursement for vehicle expenses resulted in unreasonable
                   under-reimbursement of the Class members; and

                d. Whether Defendant failed to keep accurate records of deductions from Class
                   members’ wages in violation of Ohio law.

       38.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

       39.      Plaintiff’s claim is typical of those of the Class in that:

             a. Plaintiff and the Class have worked as delivery drivers for Defendant delivering
                pizza and other food items to Defendant’ customers;

             b. Plaintiff and the Class delivered pizza and food items using automobiles not owned
                or maintained by Defendant;

             c. Defendant required Plaintiff and the Class to maintain these automobiles in a safe,
                legally operable, and insured condition;

             d. Plaintiff and the Class incurred costs for automobile expenses while delivering
                pizzas and food items for the primary benefit of Defendant;

             e. Plaintiff and the Class were subject to similar driving conditions, automobile
                expenses, delivery distances, and delivery frequencies;

             f. Plaintiff and the Class were subject to the same pay policies and practices of
                Defendant;



                                                   8
         Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 9 of 14. PageID #: 9




               g. Plaintiff and the Class were subject to the same delivery driver reimbursement
                  policy that underestimates automobile expenses per mile, and thereby
                  systematically deprived of reasonably approximate reimbursements, resulting in
                  wages below the federal minimum wage in some or all workweeks;

               h. Plaintiff and the Class were reimbursed similar set amounts of automobile
                  expenses per delivery; and

               i. Plaintiff and the Class were paid at or near Ohio minimum wage before deducting
                  unreimbursed business expenses.


         40.      A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendant has acted or refused to act on grounds generally applicable to the

Class.

         41.      Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interest of the members of the Class he seeks to

represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex wage

and hour, employment, and class action litigation.

         42.      Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Class have little interest

in individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Class, and there are no material difficulties

impairing the management of a class action.

         43.      It would be impracticable and undesirable for each member of the Class who

suffered harm to bring a separate action. In addition, the maintenance of separate actions would

place a substantial and unnecessary burden on the courts and could result in inconsistent



                                                   9
        Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 10 of 14. PageID #: 10




adjudications, while a single class action can determine, with judicial economy, the rights of all

Class members.


                 Count I: Violation of the Fair Labor Standards Act of 1938

        44.    Plaintiff reasserts and re-alleges the allegations set forth above.

        45.    The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

        46.    Defendant is subject to the FLSA’s minimum wage requirements because it

constitutes and operates an enterprise engaged in interstate commerce, and its employees are

engaged in commerce.

        47.    At all relevant times herein, Plaintiff and all other similarly situated delivery

drivers have been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. §§ 201, et seq.

        48.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

of employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated persons.

        49.    Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

        50.    As alleged herein, Defendant has reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees’ wages beneath the federal minimum wage.

        51.    Defendant knew or should have known that its pay and reimbursement policies,

practices and methodology result in failure to compensate delivery drivers at the federal minimum

wage.




                                                 10
      Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 11 of 14. PageID #: 11




          52.     Defendant, pursuant to its policy and practice, violated the FLSA by refusing and

failing to pay federal minimum wage to Plaintiff and other similarly situated persons.

          53.     Plaintiff and all similarly situated persons are victims of a uniform and employer-

based compensation and reimbursement policy. This uniform policy, in violation of the FLSA,

has been applied, and continues to be applied, to all delivery driver employees in Defendant’s

stores.
          54.     Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated

automobile expenses within three years from the date each Plaintiff joins this case, plus periods

of equitable tolling, because Defendant acted willfully and knew, or showed reckless disregard

for, whether its conduct was unlawful.

          55.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated persons are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendant are not liable for liquidated damages, Plaintiff and all similarly situated

persons are entitled to an award of prejudgment interest at the applicable legal rate.

          56.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendant from

Plaintiff and all similarly situated persons. Accordingly, Defendant are liable under 29 U.S.C.

§ 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment        interest,   reasonable    attorneys’    fees,   and     costs   of    this    action.




                                                   11
      Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 12 of 14. PageID #: 12




                      Count II: Violations of Ohio Minimum Wage Law

       57.      Plaintiff reasserts and re-alleges the allegations set forth above.

       58.      At all relevant times, Defendant has been and continue to be “employer[s]” within

the meaning of the Ohio Const. Art. II, § 34a and R. C. 4111.01 et. seq.

       59.      At all relevant times, Defendant has employed, and continue to employ,

employees, including Plaintiff, for services within the meaning of within the meaning of the Ohio

Const. Art. II § 34a. Accordingly, employees are entitled to be paid at least minimum wage for

all hours worked in each workweek. Ohio Const. Art. II, § 34a and R. C. 4111.01 et. seq..

       60.      Pursuant to the Ohio Constitution and Revised Code, the Defendant was required

to pay Plaintiff and the Putative Plaintiffs reasonable and non-oppressive wages, when due, for

all hours of work at hourly rates which exceeded the minimum wage rate under the FLSA on their

regular pay date. Ohio Const. Art. II § 34a; R.C. 4111.01 et. seq. R.C. 4113.15.

       61.      Defendant was required to provide employees with advanced notice for wage

deductions permissible by and in compliance with Ohio Wage Law.

       62.      Defendant failed to pay Plaintiff and the Putative Plaintiffs reimbursements for

travel expenses causing employees’ wages to be oppressive and unreasonable under the Ohio

Constitution, and thus failed to comply with the Ohio Constitution, applicable statute(s) and

accompanying administrative codes. Ohio Const. Article II, Section 34a; R. C. 4111.01 et. seq.,

R.C. 4113.15.

       63.      The foregoing conduct, as alleged, constitutes willful violations of Ohio Wage

Law. Ohio Const. Art. II § 34a; R. C. 4111.01 et. seq., R.C. 4113.15.

       64.      As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses

and lost compensation as a proximate result of Defendant’s violations. Accordingly, Plaintiff on




                                                  12
      Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 13 of 14. PageID #: 13




behalf of himself and the Putative Plaintiffs, seek damages in the amount of their unpaid earned

compensation, liquidated damages, plus interest from the date each amount came due as provided

by the Ohio Constitution. Ohio Const. Art. II § 34a; R.C. §§4111.14(J)-(K).

       65.      As a result of the foregoing conduct, as alleged, Defendant has failed to pay wages

due under Ohio Wage Law and the FLSA, thereby violating, and continuing to violate, Ohio

Wage Law.

       66.      Plaintiff, on behalf of himself and the Putative Plaintiffs, seek recovery of his

attorneys’ fees as provided by the Ohio Const. Art. II § 34a.

                           Count III: Unjust Enrichment / Quantum Meruit

       67.      Plaintiff reasserts and re-alleges the allegations set forth above.

       68.      Plaintiff conferred a benefit upon Defendant by working on its behalf without

compensation.

       69.      Defendant had an appreciation or knowledge of the benefit conferred by Plaintiff.

       70.      Defendant accepted and retained the benefit under such circumstances as to make

it inequitable for Defendant to retain the benefit without payment of its value.

       71.      Because Plaintiff and Defendant entered into no contractual relationship, Plaintiff

has no contractual or other avenues for redress of his claim.

       72.      Plaintiff, on behalf of himself and the Putative Plaintiffs, seeks recovery from

Defendant’s unjust enrichment for himself and other class members.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the Class demand judgment against Defendant and pray for:

(1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney’s fees as




                                                  13
      Case: 3:20-cv-02536-JJH Doc #: 1 Filed: 11/10/20 14 of 14. PageID #: 14




provided by law; (4) pre-judgment and post-judgment interest as provided by law; and (5) such

other relief as the Court deems fair and equitable.


                                     Demand for Jury Trial

   Plaintiff hereby requests a trial by jury of all issues triable by jury.


DATED: November 10, 2020                       Respectfully submitted,


                                               /s/ Alyson Beridon
                                               Alyson Beridon (#87496)
                                               BRANSTETTER, STRANCH &
                                               JENNINGS, PLLC
                                               2315 Walnut St. Suite 2315
                                               Cincinnati, Ohio 45202
                                               Telephone: (513) 31-2224
                                               Facsimile: (615) 255-5419
                                               Email: alysonb@bsjfirm.com


                                               Joe P. Leniski, Jr.* (TN BPR#022891)
                                               BRANSTETTER, STRANCH &
                                               JENNINGS, PLLC
                                               223 Rosa Parks Ave. Suite 200
                                               Nashville, TN 37203
                                               Telephone: 615/254-8801
                                               Facsimile: 615/255-5419
                                               Email: joeyl@bsjfirm.com

                                               *pro hac vice forthcoming




                                                  14
